DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 November 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 28 November 2022 have been fully considered but they are not persuasive. Prior art Bellio is interpreted to teach the amended subject matter of independent claim 1 of when the human powered vehicle is in a “riding convergence state”, the controller determines a shifting state based on the rider’s cadence. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-14 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bellio et al. US 5,728,017.
As to claim 1, Bellio teaches a control device configured to control a transmission of a human-powered vehicle (figures 1 and 10, column 4, lines 43-61, an electronic bicycle transmission control system), the control device comprising:
an electronic controller configured to control the transmission (figure 1, column 5, lines 21-40, a data processing unit 32 mounted to the handlebars comprising a display and buttons for the user, is supplied by wheel sensor 28, cadence sensor 26 and gear position sensors 14, 16 which performs computations to determined cadence, alerts the rider when a gear shift is appropriate and other control functions),
the electronic controller being configured to actuate the transmission to shift a transmission ratio based on at least one shifting condition (figures 1 and 10, column 9, line 28 to column 10, line 14, in the fully automatic mode of operation, the data processing unit 32 continuously calculates the riders theoretical cadence for the current gear ratio and bicycle speed and a cadence limit set by the user to determine to up shift, down shift or maintain the gear),
and
the electronic controller being configured to hold the at least one shifting condition that is associated with riding-related information of the human-powered vehicle upon determining the human-powered vehicle is in a riding convergence state, the electronic controller being further configured to determine the at least one shifting condition when the human power vehicle is in the riding convergence state, the riding relate information includes at least a cadence of the human power vehicle (figures 1 and 10, column 9, line 28 to column 10, line 14, in the fully automatic mode of operation, the data processing unit 32 continuously calculates the riders theoretical cadence for the current gear ratio and bicycle speed and then determines whether or not this calculated cadence is with the limits chosen by the rider; if the calculated cadence is too low, the system informs the rider, then automatically shifts gears to the next lower gear, decreasing the gear ratio, in order to increase the ride’s cadence; column 12, lines 16-41, the rider enters a cadence limit which is used by the system in the semi-automatic and fully automatic modes),

As to claim 2 with respect to claim 1, Bellio teaches the electronic controller is configured to use a first shifting condition of the at least one shifting condition for a first transmission ratio and a second shifting condition of the at least one shifting condition for a second transmission ratio, the first shifting condition differs from the second shifting condition (figure 10, column 13, line 40 to column 14, line 50, the system determines an upshift when the calculated cadence is too low and a downshift when the calculated cadence is too high and there is no shift when the system determines the cadence is within the limits last set by the rider).

As to claim 3 with respect to claim 1, Bellio teaches the electronic controller is configured to determine whether a changing condition is satisfied for changing the at least one shifting condition, and the changing condition is satisfied upon determining riding information of the human-powered vehicle does not satisfy a predetermined reference while the human- powered vehicle is in the riding convergence state (figure 10, column 13, line 40 to column 14, line 50, the system determines an upshift when the calculated cadence is too low and a downshift when the calculated cadence is too high and there is no shift when the system determines the cadence is within the limits last set by the rider).

As to claim 4 with respect to claim 3, Bellio teaches the electronic controller is configured to obtain the riding-related information related to a state of changing the at least one shifting condition, and to store the riding- related information and a changed in the at least one shifting condition in association with each other in storage, upon determining the changing condition is satisfied, and when changing the at least one shifting condition (column 7, lines 57 to column 8, line 18, data processing unit 32 comprises a microprocessor, a memory for storing shifting programs and user entered data including derailleur calibration data and cadence limits and analog to digital converts for converting the data from position sensors 14, 16; Data processing unit 32 receives data from cadence sensor 26, wheel sensor 28 and handlebar switches 34, 36 to determine a shift based on comparison of the current cadence to user stored cadence limits).

As to claim 5 with respect to claim 4, Bellio teaches the electronic controller is configured to change the at least one shifting condition prior to changing to the at least one shifting condition associated with the riding-related information, upon determining the riding-related information that is obtained from the human-powered vehicle and a device related with the human-powered vehicle matches the riding-related information obtained from the storage (figures 1 and 10, column 13, line 40 to column 14, line 38, the data processing unit 32 determines a to not shift, upshift or downshift based on comparison of the current rider cadence to user stored cadence limits).

As to claim 6 with respect to claim 5, Bellio teaches the at least one shifting condition includes a plurality of shifting conditions that are stored in association with the riding-related information, the electronic controller is configured to calculate a new shifting condition based on the plurality of shifting conditions and change a current one of the plurality of shifting conditions prior to changing to the new shifting condition (figures 1 and 10, column 13, line 40 to column 14, line 38, the data processing unit 32 determines a to not shift, upshift or downshift based on comparison of the current rider cadence to user stored cadence limits and whether or not the rider is pedaling, coasting or going downhill).


As to claim 7 with respect to claim 3, Bellio teaches the riding-related information is at least one of riding information of the human- powered vehicle, a device setting information of the human-powered vehicle, a body information of a user of the human-powered vehicle, and environment information of an environment of the human-powered vehicle (figures 1 and 10, column 13, line 40 to column 14, line 38, the data processing unit 32 determines to not shift, upshift or downshift based on comparison of the current rider cadence to user stored cadence limits and whether or not the rider is pedaling or not pedaling such as coasting or going downhill).

As to claim 8 with respect to claim 3, Bellio teaches the predetermined reference includes a predetermined reference range from which a value is taken by the riding information of the human-powered vehicle while the human- powered vehicle is in the riding convergence state, and the changing condition is satisfied where a converging value of the riding information takes a value outside the predetermined reference range in while the human- powered vehicle is in the riding convergence state (figures 1 and 10, column 13, line 40 to column 14, line 38, the data processing unit 32 determines to not shift, upshift or downshift based on a continuous comparison of the current rider cadence to user stored cadence limits and whether or not the rider is pedaling or not pedaling such as coasting or going downhill).

As to claim 9 with respect to claim 3, Bellio teaches the predetermined reference includes a predetermined reference range from which a value is taken by the riding information of the human-powered vehicle while the human- powered vehicle is in the riding convergence state, and the changing condition is satisfied where the riding information continuously takes a value outside the predetermined reference range over a predetermined period while the human-powered vehicle is in the riding convergence state (figures 1 and 10, column 13, line 40 to column 14, line 38, the data processing unit 32 determines to not shift, upshift or downshift based on a continuous comparison of the current rider cadence to user stored cadence limits and whether or not the rider is pedaling or not pedaling).

As to claim 10 with respect to claim 3, Bellio teaches the predetermined reference includes a predetermined reference range from which a value is taken by the riding information of the human-powered vehicle while the human- powered vehicle is in the riding convergence state, and the changing condition is satisfied where a length of time in which the riding information takes a value outside the predetermined reference range during a predetermined period is greater than a length of time in which the riding information takes a value inside the predetermined reference range while the human-powered vehicle is in the riding convergence state (figures 1 and 10, column 13, line 40 to column 14, line 38, the data processing unit 32 determines to not shift, upshift or downshift based on a continuous comparison of the current rider cadence to user stored cadence limits and whether or not the rider is pedaling or not pedaling).

As to claim 12 with respect to claim 3, Bellio teaches the at least one shifting condition includes a first threshold value for the riding information of the human-powered vehicle and a second threshold value that is lower than the first threshold value (column 9, line 64 to column 10, line 14, the system continuously calculates the rider’s cadence for the current gear ratio and bicycle speed then determines whether or not this calculated cadence is within the limits chosen by the rider, a low and high cadence value).

As to claim 13 with respect to claim 3, Bellio teaches the riding information used for the changing condition is the same as the riding information used for the at least one shifting condition (figures 1 and 10, column 13, line 40 to column 14, line 38, the data processing unit 32 determines to not shift, upshift or downshift based on a continuous comparison of the current rider cadence to user stored cadence limits and whether or not the rider is pedaling or not pedaling).

As to claim 14 with respect to claim 3, Bellio teaches the riding information used for the changing condition differs from the riding information used for the at least one shifting condition (column 9, line 64 to column 10 line 15, shifting will not occur if the rider is not pedaling in all operating modes).

As to claim 20 with respect to claim 3, Bellio teaches the riding information includes at least one of a cadence, a torque of a crank, a vehicle speed, and an acceleration (figures 1 and 10, column 13, lines 51 to column 14, line 7, the data processing unit 32 (control device) system calculates the cadence given the current gear ratio and bicycle speed date from wheel sensor 28 and determines whether or not the crank is turning, the rider is pedaling by checking the signal from the cadence sensor 26).

As to claim 21 with respect to claim 1, Bellio teaches the electronic controller is connected to an operation unit, and configured to change the at least one shifting condition based on input information received from the operation unit (figures 1 and 10, column 13, lines 51 to column 14, line 7, the data processing unit 32 (control device) calculates the cadence given the current gear ratio and bicycle speed date from wheel sensor 28 (operation unit) and determines whether or not the crank is turning, the rider is pedaling by checking the signal from the cadence sensor 26 (a second operation unit)).

As to claim 22 with respect to claim 1, Bellio teaches the riding convergence state is a state in which the cadence is substantially constant (figures 1 and 10, column 13, line 40 to column 14, line 59, no change of gear ratio (gear shift) occurs, “the riding convergence state” when the system determines the calculated cadence is within the limits last set by the rider in the manual mode).

 
Allowable Subject Matter
Claims 11 and 15-19 are allowed. As to claim 11, the prior art made of record does not teach the electronic controller being further configured to change the at least one shifting condition to increase/ decrease a median value of the at least one shifting condition if the riding information takes a value corresponding to a momentum that is greater/ less than a momentum corresponding to a state where the riding information is in the predetermined reference range while the human power vehicle is in the riding convergence state. 

As to claim 15, the prior art made of record does not teach the electronic controller being further configured to calculate a converging width of the riding information based on the riding information of the human powered vehicle while the human power vehicle is in the riding convergence state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644